SHARP, W., J.
Fritzner appeals from the trial court’s summary denial of his amended motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm because Fritzner failed to affirmatively allege that his claim of an illegal sentence can be determined from the face of the record. See McKowen v. State, 816 So.2d 1254 (Fla. 5th DCA 2002). However, as in McKowen, our affirmance is without prejudice to Fritzner to file á facially sufficient motion pursuant to rule 3.800(a).
AFFIRMED.
SAWAYA, C.J., and PLEUS, J., concur.